          Case 1:17-cr-00630-ER Document 364 Filed 03/22/21 Page 1 of 1




                                                                    March 18, 2021
By ECF and E-Mail                              3/22/2021
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630(ER)
               Mark Scott Sentencing Schedule and Submissions

Dear Judge Ramos:

       The parties jointly request an adjournment of the sentencing date, currently scheduled for
April 14, 2021 at 10:00 A.M. Government counsel is currently on trial and Mr. Scott is
undergoing a series of medical tests and procedures.

        The Government requests that sentencing be adjourned to a date convenient for the Court
the week of June 7th. Mr. Scott requests that the Court adjourn sentencing sine die and set a
date, should one be necessary, following the Court’s ruling on Mr. Scott’s post-trial Rule 29 and
Rule 33 motions. These motions were fully briefed in 2020 (See Dkts. 218, 244, 275, 280, 281).
In addition, Mr. Scott’s forfeiture opposition and the accompanying declaration of David
Gannaway provide further support for Mr. Scott’s post-trial motions with respect to the money
laundering count (See Dkts. 343, 345, 345_1).

       The parties are in agreement that, whatever sentencing date is set, the existing briefing
schedule can be maintained. Specifically:

   x   Government Forfeiture Reply Brief: due three weeks before sentencing;
   x   Defense Sentencing Submission: due two weeks before sentencing;
   x   Government Sentencing Submission: due one week before sentencing.

                                                             Respectfully Submitted,
The April 14 sentencing is adjourned to June 14, 2021,
                                                             /s Arlo Devlin-Brown
at 3:30 p.m.                                                 Arlo Devlin-Brown
SO ORDERED.
                                                             David M. Garvin


           3/22/2021
